PER CURIAM.
In these patent appeals, the only question is the validity of the single patent involved. The opinion of Judge Grim in the district court1 makes it demonstrably clear that the patent structure, a wood pallet used largely in the slate industry for the loading and transportation of slate, lacks invention over the prior art. The results of similar litigation over the same patent firmly support that view. Tatko Bros. Slate Co. v. Hannon, 270 F.2d 571 (2 Cir. 1959), cert. den. 361 U.S. 915, 80 S.Ct. 260, 4 L.Ed.2d 185 *985(1959); Vermont Structural Slate Co. v. Tatko Bros. Slate Co., 134 F.Supp. 4 (N.D.N.Y.1955), affd. 233 F.2d 9 (2 Cir. 1956), cert. den. 352 U.S. 917, 77 S.Ct. 216, 1 L.Ed.2d 123 (1956).
The judgment of the district court will be affirmed.

. 221 F.Supp. 212 (August 5, 1963).